DICE, Commissioner.
Appellant was convicted upon his plea of guilty before the court without a jury of the offense of unlawfully possessing equipment and material designed for and used in the manufacture of illicit beverages and his punishment assessed at confinement in jail for 90 days and a fine of $500.
This is a companion case to Byrd v. State, 246 S.W.2d 604. The disposition made of the Byrd case in affirming the judgment of conviction is here controlling. Under the record herein, no error is shown.
The judgment is affirmed.
Opinion approved by the Court.